DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maemoto et al. (US 4,499,040), cited in the Information Disclosure Statement dated September 3, 2021.
Regarding claims 1, 6, 9, and 10, Maemoto et al. disclose a roller casting method and apparatus for producing a spiral structure that is operable to deform into a spiral shape (abstract; column 2, lines 11-51; column 4, line 12 through column 5, line 18; column 7, lines 40-53; column 8, lines 36-61; and Figures 1-6, 12, and 13), in which the roller casting method/apparatus include the following process steps/structural features:
providing a roller casting system that includes a first roller (r) and a second roller (r’) running opposite thereto, wherein the first roller (r) has first teeth (t) and the second roller (r’) has second teeth (t’), in which each of the first teeth (t) and the second teeth (t’) has tooth flanks with cavities that receive melt (m);
supplying melt (m) between the first and second rollers (r,r’); and
cooling the melt (m) to form a portion of a spiral structure (S).
Regarding claim 4, the melt (m) is at least one plastic (column 2, lines 22-27).
Regarding claim 7, a melt reservoir (d) is located upstream of the first and second rollers (r,r’), as shown in Figure 12.
Regarding claim 8, a container (v) of liquid coolant (W) is located downstream of the first and second rollers (r,r’), as shown in Figure 6.
Regarding claims 14 and 16, the material (melt) is supplied in a liquid state, but said material could be supplied in a solid state prior to melting via a (pre)heating device that is operable to adjust the temperature of the material (melt), thus resulting in a liquid state (column 8, lines 36-61; and Figure 12).
Regarding claim 15, the cooling step in the roller casting method of claim 1 results in the spiral structure (S) comprising rotating legs of turns and compressing the spiral structure (S) in a direction of a central spiral axis (column 8, lines 36-61; and Figure 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maemoto et al. (US 4,499,040).
Regarding claims 2, 3, and 5, Maemoto et al. fail to teach an inert gas supplied to the melt (claim 2), metering the melt to match or slightly exceed volume of a mold cavity (claim 3), and use of molten metal (claim 5).  However, it would have been obvious to one of ordinary skill in the art to introduce inert gas to protect molten plastic or molten metal from oxidation, in order to reduce defects in a cooled/solidified structure, since inert gas is known by one of ordinary skill in the art to reduce oxidation.  Furthermore, metering the melt would have been an obvious step to one of ordinary skill in the art, in order to control an exiting flow of a structure to be cast/molded and to obtain increased efficiency by reducing excess molten plastic or molten metal of use.  Regarding the use of molten metal rather than molten plastic, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 11-13, Maemoto et al. fail to teach using a tool insert to make a shaping contour and its material(s) of manufacture.  However, such a process of creating a shaping contour using tool insert(s) would have been obvious to one of ordinary skill in the art.  Whether such a shaping process is conducted with a tool insert or via other shaping methods, it would have been obvious since manufacture of a final structure would depend on design expediency and efficiency.  Regarding the specific types of material for use in the manufacturing process, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
The examiner acknowledges the applicants’ amendment/response received by the USPTO on October 28, 2022.  The amendment overcomes prior objections to the abstract and specification, as well as the prior 35 USC 112(b) rejection.  Claims 1-16 remain under consideration in the application.

Applicants' arguments filed October 28, 2022 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 8 and 9 of the amendment/response, the applicants first argue that Maemoto et al. fail to teach at least the claim 1 limitation of “supplying a melt”.  The examiner respectfully disagrees.  As to claim 1, Maemoto et al. disclose molten plastic (see abstract; and column 8, lines 36-61) being introduced between the casting rollers, wherein molten plastic is considered to be the claimed “melt”, and therefore meets this claimed limitation of independent claims 1 and 6.  As to applicants’ argument (on page 9 of the REMARKS section) that Maemoto et al. fail to teach the spiral structure, the examiner respectfully disagrees.  In comparing the configuration of Maemoto et al. with that of applicants’ claimed spiral (in Figure 4m of applicants’ invention), said comparative configurations of both the casting rollers and the spirals obtained are substantially similar in the drawings, and therefore are interpreted as the same configurations.  In view of the 35 USC 102(a)(1) and 35 USC 103 rejections, and for these additional reasons, claims 1-16 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        December 2, 2022